Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered November 6, 1989, upon a verdict convicting defendant of the *836crimes of forgery in the second degree (three counts) and petit larceny (three counts).
Although defendant claims that his confession was involuntary, the investigator who took defendant’s statement testified that while he did tell defendant that he would not be arrested on the day of his confession, he also told defendant that he would be arrested at a later date. With respect to the question of restitution, the investigator testified that all he did was inform defendant that the issue was for the court to decide. In denying the motion to suppress, County Court credited the investigator’s testimony. Credibility is a question of fact and the record before us fails to indicate the existence of any extraordinary circumstances (see, People v Jackson, 101 AD2d 955); therefore, we conclude that the court properly determined that the confession was not given as the result of any promises or threats made by the investigator to defendant. We have considered defendant’s remaining contentions and find them similarly lacking in merit.
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.